Citation Nr: 0005865	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.

The veteran filed a claim in February 1989 for service 
connection for disabilities to include a skin rash.  By 
rating decision in January 1991 service connection for a skin 
rash was denied.  The veteran was notified of that decision 
by letter of February 1991.  In August 1996, the veteran 
filed a request to reopen his claim for service connection 
for a skin disorder.  This appeal arises from a November 1996 
decision from the Washington, D.C. Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for a skin disorder 
had not been submitted.  A Notice of Disagreement was filed 
in December 1996 and a Statement of the Case was issued in 
December 1996.  A substantive appeal was filed in January 
1997 with no hearing requested.


FINDINGS OF FACT

1.  By a rating action dated in January 1991, the RO denied 
service connection for a skin rash.  The veteran was notified 
of that decision in February 1991.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative and is not so significant that 
it must be considered to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The January 1991 decision of the regional office that 
denied service connection for a skin rash is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).

2.  Evidence received since the January 1991 RO decision is 
not new and material, and, thus, the claim for service 
connection for a skin disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in October 1965, no 
history of disability related to the skin was reported.  On 
examination, the veteran's skin was clinically evaluated as 
normal.

On a separation examination in September 1967, no history of 
skin diseases was reported.  On examination, the veteran's 
skin was clinically evaluated as normal.

In February 1989, the veteran filed a claim for service 
connection for disabilities to include a skin rash.

By rating action of January 1991, service connection for a 
skin rash was denied.  The RO determined that a skin rash was 
not shown by the evidence of record.  The veteran was 
notified of this decision in February 1991.  

Evidence received subsequent to the January 1991 rating 
action includes the following: 

In August 1996, the veteran filed a request to reopen his 
claim for service connection for a skin disorder.

By letter in November 1996, the RO informed the veteran that 
new and material evidence had not been submitted to reopen 
his claim for service connection for a skin disorder.  The 
current appeal to the Board arises from this decision.

Associated with the file were records from August 1980 to 
September 1980 from the Prince George's Hospital relating to 
treatment for tuberculosis.

In November 1996 records were received from the Humana Group 
Health Plan, Inc., dating from July 1991 to January 1995 that 
show treatment for sinusitis, blood pressure check up, 
bronchitis, pneumonia, viral syndrome with cough and myalgia, 
right ankle sprain, and asthma.

In a statement received from the veteran, he reported that 
the skin condition he had was characterized by hot and cold 
sweats.

Statements from the veteran's family members from January 
1997 note that the veteran had respiratory problems and colds 
since he returned from the service.  

Associated with the file in January 1997 is a portion of an 
Agent Orange Register Master file list indicating that the 
veteran was on the list and had an examination on September 
6, 1983 and/or on March 23, 1994.

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test in the December 1996 Statement of the Case 
and the January 1997 Supplemental Statement of the Case, it 
did not rely on this test in determining that new and 
material evidence had not been submitted to reopen the 
appellant's claim.  Accordingly, the citing of this test is 
considered harmless error.

Additionally, while it is noted that the veteran described 
treatment at a VA Medical Center in 1979 and 1984, there is 
no showing that the veteran has had current treatment for a 
skin disability.  Therefore, while VA records are considered 
constructively of record, see Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992), the Board sees no purpose in delaying the 
veteran's claim to obtain those records as they are not 
relevant to the issue at hand, which is whether the veteran 
has presented evidence of a current skin disability which had 
its onset in service.

The additional evidence submitted since the January 1991 RO 
decision includes treatment records for disabilities other 
than a skin disorder and statements from the veteran's family 
regarding disabilities other than a skin disorder.  This 
evidence is not material to the issue before the Board.  
Rather, competent medical evidence connecting any skin 
current disability to military service is required, and lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. § 5108.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, new and material evidence has 
not been submitted to reopen a claim of entitlement to 
service connection for a skin disorder.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a skin disorder, the claim 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

